Case: 2:20-cv-03431-ALM-KAJ Doc #: 75 Filed: 06/24/21 Page: 1 of 6 PAGEID #: 6593




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TAMARA K. ALSAADA, et al.                      :
                                               :      Civil Action No. 2:20cv3431
                               Plaintiffs,     :
                                               :      CHIEF JUDGE MARBLEY
       v.                                      :
                                               :      MAGISTRATE JUDGE JOLSON
THE CITY OF COLUMBUS, et al.,                  :
                                               :
                               Defendants.     :


    JOINT MOTION OF PLAINTIFFS AND DEFENDANTS, OTHER THAN THE
   FRATERNAL ORDER OF POLICE, TO MODIFY PRELIMINARY INJUNCTION

       Plaintiffs and Defendants, other than the Fraternal Order of Police, hereby move, pursuant

to Fed.R.Civ.P. 60(b)(6), that the preliminary injunction issued on April 30, 2021, Doc #: 66,

PAGEID #: 5756-57, be modified by: (1) replacing “Defendants” with “The City of Columbus,

including its Division of Police”; and (2) inserting in the second paragraph after “streets” the

phrase, “apart from expressways and freeways,” because these modifications are necessary for

justice to be done by enabling the City to address any conflict of interest that might impair adequate

legal representation of individual party-defendants; by recognizing the practical reach of a

preliminary injunction issued against the City of Columbus; and by focusing on the special

circumstances of expressways and freeways. The moving parties further request that the order

granting this motion expressly state that, in all respects other than the modifications, the April 30,

2021 preliminary injunction remains in full force and effect. The Fraternal Order of Police, Capital

City Lodge No. 9, does not oppose this Joint Motion.
Case: 2:20-cv-03431-ALM-KAJ Doc #: 75 Filed: 06/24/21 Page: 2 of 6 PAGEID #: 6594




        MEMORANDUM IN SUPPORT OF JOINT MOTION OF PLAINTIFFS
     AND DEFENDANTS, OTHER THAN THE FRATERNAL ORDER OF POLICE,
                TO MODIFY PRELIMINARY INJUNCTION

        Rule 60(b) provides that, “[o]n motion and just terms, the court may relieve a party or its

legal representative from a final judgment, order, or proceeding for the following reasons[.]”

Subsection (6) lists “any other reason that justifies relief.” Fed.R.Civ.P. 60(b)(6). This motion

preserves the substance of the preliminary injunction while requesting that the Court “mold its

decree to meet the exigencies of the particular case.” Trump v. Int'l Refugee Assistance Project,

137 S. Ct. 2080, 2087 (2017) (per curiam) (quoting approvingly 11A C. Wright, A. Miller, & M.

Kane, Federal Practice and Procedure § 2947, at 115 (3d ed. 2013)).

        The proposed modifications to the preliminary injunction are attached hereto as Exhibit A.

The first modification narrows the entities and individuals directly enjoined to the City of

Columbus, including its Division of Police (CDP), removing individual police officers from the

preliminary injunction.     Plaintiffs fully intend to continue pursuing damages against such

individual police officers and, depending on verdicts, permanent injunctive relief against them.

For purposes of a preliminary injunction, though, as a practical matter enjoining the City will grant

the full preliminary relief Plaintiffs seek.

        The moving parties realize that “[c]rafting a preliminary injunction is an exercise of

discretion and judgment, often dependent as much on the equities of a given case as the substance

of the legal issues it presents.” Trump, 137 S. Ct. at 2087. Consequently, “[t]he purpose of such

interim equitable relief is not to conclusively determine the rights of the parties, but to balance the

equities as the litigation moves forward.” Id. (citation omitted).

        In that balancing, a difficulty articulated by Defendants to support their motion for an

extended interlocutory appeal period -- ensuring individual police officers are adequately
Case: 2:20-cv-03431-ALM-KAJ Doc #: 75 Filed: 06/24/21 Page: 3 of 6 PAGEID #: 6595




represented -- should be considered.        While modifying the preliminary injunction will not

eliminate that difficulty for the remainder of the case, it will alleviate the time constraint and permit

the adequacy of representation to be considered on an individual basis. For example, charges have

recently been brought against three officers for their alleged conduct during the protests underlying

this action.

        The second modification narrows the reference to “streets” by excluding “expressways and

freeways.”     Defendants have raised with Plaintiffs the special circumstances presented by

protestors entering high-speed, limited-access freeways. The public, protestors, and officers face

increased danger that differs from protests on city streets. The evidence adduced at the preliminary

injunction hearing nearly exclusively concerned city streets and sidewalks.

        “Sound judicial discretion may require the modification of the terms of an injunctive

decree if the circumstances, whether of fact or law, obtained at the time of its issuance have

changed, or new ones have arisen.” Tri Cty. Wholesale Distributors, Inc. v. Labatt USA Operating

Co., LLC, No. 2:13-CV-317, 2014 WL 4076041, at *3–4 (S.D. Ohio Aug. 14, 2014) (Marbley, J.)

(citing System Federation No. 91 Ry. Emp. Dept., AFL–CIO v. Wright, 364 U.S. 642, 647 (1961)).

The customary interpretation of Rule 60(b)(6) confines it to exceptional or extraordinary

circumstances. See, e.g., McCurry ex. rel. Turner v. Adventist Health Sys./Sunbelt, Inc., 298 F.3d

586, 596 (6th Cir. 2002); Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir. 1990). That

interpretation flows primarily from the concern for finality. Gonzalez v. Crosby, 545 U.S. 524,

535 (2005). Rule 60 applies to all judgments, not just preliminary injunctions, and a preliminary

injunction is less concerned with finality than other orders, such as a final judgment.

        “The decision to grant Rule 60(b)(6) relief is a case-by-case inquiry that requires the trial

court to intensively balance numerous factors, including the competing policies of the finality of
Case: 2:20-cv-03431-ALM-KAJ Doc #: 75 Filed: 06/24/21 Page: 4 of 6 PAGEID #: 6596




judgments and the incessant command of the court's conscience that justice be done in light of all

the facts.” Thompson v. Bell, 580 F.3d 423, 442 (6th Cir. 2009) (quoting Blue Diamond Coal Co.

v. Trustees of UMWA Combined Benefits Fund, 249 F.3d 519, 529 (6th Cir. 2001)) (alteration

omitted). For justice to best be done at bar, these modifications should be made.

                                                    Respectfully submitted,



 /s/ Alana V. Tanoury                            /s/ John S. Marshall
 Alana V. Tanoury (0092265)                      John S. Marshall (0015160)
 Westley M. Phillips (0077728) – Lead            (jmarshall@marshallforman.com)
 Janet R. Hill Arbogast (0061955)                Edward R. Forman (0076651)
 Stephen J. Steinberg (0067506)                  (eforman@marshallforman.com)
 Andria C. Noble (0086365)                       Madeline J. Rettig (0098816)
 Michael R. Halloran (0086368)                   (mrettig@marshallforman.com)
 City of Columbus, Department of Law             Helen M. Robinson (0097070)
 77 North Front Street, Columbus, Ohio 43215     (hrobinson@marshallforman.com)
 (614) 645-7385 / (614) 645-6949 (fax)           Samuel M. Schlein (0092194)
 avtanoury@columbus.gov                          (sschlein@marshallforman.com)
 wmphillips@columbus.gov                         MARSHALL & FORMAN LLC
 jrhillarbogast@columbus.gov                     250 Civic Center Dr., Suite 480
 sjsteinberg@columbus.gov                        Columbus, Ohio 43215-5296
 acnoble@columbus.gov                            (614) 463-9790
 mrhalloran@columbus.gov                         Fax (614) 463-9780

 Attorneys for Defendants

                                                 Frederick M. Gittes (0031444)
                                                 fgittes@gitteslaw.com
                                                 Jeffrey P. Vardaro (0081819)
                                                 jvardaro@gitteslaw.com
                                                 The Gittes Law Group
                                                 723 Oak St.
                                                 Columbus, OH 43205
                                                 Phone: (614) 222-4735
                                                 Fax: (614) 221-9655

                                                   Sean L. Walton (0088401)
                                                   Chanda L. Brown (0081076)
                                                   Walton + Brown, LLP
                                                   395 E. Broad Street, Suite 200
                                                   Columbus, Ohio 43215
Case: 2:20-cv-03431-ALM-KAJ Doc #: 75 Filed: 06/24/21 Page: 5 of 6 PAGEID #: 6597




                                          T: (614) 636-3476
                                          F: (614) 636-3453
                                          swalton@waltonbrownlaw.com
                                          cbrown@waltonbrownlaw.com

                                          James D. McNamara (0002461)
                                          88 E. Broad Street, Suite 1350
                                          Columbus, OH 43215
                                          (614) 464-2770
                                          psilbach@yahoo.com

                                          Attorneys for Plaintiffs
Case: 2:20-cv-03431-ALM-KAJ Doc #: 75 Filed: 06/24/21 Page: 6 of 6 PAGEID #: 6598




                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing was filed with the Court on this 24th day of

June, 2021 using the CM/ECF system, which will send notification of such filing to all counsel of

record. Parties may access this filing through the court’s filing system.



                                                          By: /s/ Alana V. Tanoury
                                                            Alana V. Tanoury (0092265)
